Citation Nr: 0107194	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  00-02 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to an increased rating for a skin disorder 
characterized as eczematoid dermatitis, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel
INTRODUCTION

The veteran had active military service from December 1943 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision in 
which the RO denied a rating in excess of 10 percent for a 
skin disorder characterized as eczematoid dermatitis.  The 
veteran appealed and was afforded an RO hearing in March 
2000.  His claim was denied by the hearing officer as 
reflected in a March 2000 supplemental statement of the case 
(SSOC).


FINDING OF FACT

The veteran's skin disorder is currently manifested by an 
itching and burning sensation in both lower extremities at 
night and stasis changes; there is no active symptomatology 
during the day, and no evidence of extensive lesions or 
marked disfigurement.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a skin 
disorder characterized as eczematoid dermatitis have not been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the course of the 
veteran's appeal.  Specifically, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

With respect to the veteran's claim for an increased rating 
for his service-connected skin disorder, the Board is 
satisfied that all available relevant evidence has been 
obtained regarding the claim, and that no further assistance 
to the veteran is required to comply with either 38 U.S.C.A. 
§ 5107(a) (2000) or the Veterans Claims Assistance Act of 
2000.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represents, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability 
must be viewed in relation to its history.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Also, where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's eczematoid dermatitis has been rated as eczema.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2000).  Diagnostic 
Code 7806 provides that, when there is slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area, a noncompensable rating is assigned.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2000).  When there 
is exfoliation, exudation or itching involving an exposed 
surface or extensive area, a 10 percent rating is warranted.  
Id.  When there is exudation or itching constant, extensive 
lesions or marked disfigurement, a 30 percent rating is 
assigned.  Id.  With ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or when the 
eczema is exceptionally repugnant, a 50 percent rating is 
warranted.  Id.

VA outpatient treatment records do not reflect that the 
veteran has been treated for his skin disorder.

On VA examination in November 1999, the veteran reported a 
history of a pruritic right leg rash since early 1945 in 
service.  He indicated that he was treated with several 
different types of creams in service.  He noted that the rash 
had appeared intermittently over the years and was currently 
being treated with a triamcinolone cream and an analgesic 
balm, both of which had helped to alleviate his symptoms.  
The veteran stated that one year earlier the rash had spread 
to his left lower extremity and was now present on both lower 
extremities.  The diagnostic impression was lower extremity 
xerosis and bilateral mild stasis changes with no edema.

At his March 2000 RO hearing, the veteran testified that his 
skin itches badly; when he is sleeping at night, he wakes 
because of a burning sensation in both of his legs.  During 
the day, the veteran indicated that he has no problems due to 
his skin disorder.  When he goes to bed, however, he 
experiences itching and burning every night.

On subsequent VA dermatological examination in March 2000, 
the veteran reported a history of a rash on his legs in 
service in 1944 which reappeared one year ago.  He stated 
that the rash was treated with creams in service and 
resolved.  The rash reappeared in 1999, very pruritic, and 
has not been alleviated by medication.  On examination, the 
veteran's lower extremities were reported to have stasis 
changes with no edema.  The diagnostic impression was stasis 
dermatitis.

The evidence of record does not establish the presence of any 
clinical findings which would support a rating in excess of 
10 percent for the veteran's skin disorder.  As noted above, 
Diagnostic Code 7806 requires constant itching or constant 
exudation, or extensive lesions, or marked disfigurement to 
justify a 30 percent evaluation.  While the veteran testified 
at his hearing that he has constant itching at night, he 
denied any problems whatsoever due to his skin disorder 
during the day.  This does not equate to constant itching.  
On VA examination, there was no evidence demonstrating 
extensive lesions or marked disfigurement as a result of the 
veteran's service-connected skin disorder.  VA treatment 
records do not reflect that the veteran has received any 
treatment for his service-connected skin disability.

In the absence of clinical findings which demonstrate 
symptoms consistent with the criteria for a 30 percent or 
higher rating, there is no basis to allow the veteran's 
claim.  Against this background, a rating in excess of 10 
percent for eczematoid dermatitis is not warranted and the 
appeal on this issue is denied.


ORDER

An increased rating for a skin disorder characterized as 
eczematoid dermatitis is denied.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

